Citation Nr: 0013923	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-01 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
service-connected post-operative left knee disorder prior to 
July 26, 1999.

2.  Entitlement to a rating in excess of 30 percent for a 
service-connected post-operative left knee disorder 
subsequent to September 30, 2000.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from July 10, 1970, to July 
12, 1974.  His DD Form 214 shows that he had an additional 
two years, 11 months, and 28 days of active service prior to 
July 10, 1970.

By a decision entered in September 1998, the RO denied a 
claim for a rating in excess of 30 percent for a service-
connected post-operative left knee disorder.  The veteran 
perfected an appeal of that determination to the Board of 
Veterans' Appeals (Board).  See 38 U.S.C.A. § 7105 (West 
1991).  In August 1999, while the appeal was pending, the RO 
entered a decision increasing the rating for the left knee to 
100 percent, effective from July 26, 1999, to September 30, 
2000, with the 30 percent rating to resume thereafter.  
Consequently, because the RO has already awarded the maximum 
evaluation available for the period July 26, 1999, to 
September 30, 2000, see 38 C.F.R. § 4.71a (1999), the issues 
presented for appellate consideration have been characterized 
as set forth above.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  The Court has indicated that 
these determinations should be made by an examiner and, if 
feasible, should be portrayed by the examiner in terms of 
additional loss in range of motion (i.e., in addition to any 
actual loss in range of motion noted upon clinical 
evaluation).

In the present case, the record shows that the veteran's 
service-connected left knee disorder was not evaluated in the 
manner contemplated by the Court when he was examined by VA 
in September 1998.  Although the report of that examination 
contains information relating to the clinically observed 
range of motion in the left knee, and indicates that the left 
quadriceps muscle was affected with weakness, excess 
fatigability, and "an element of instability," the report 
does not contain a discussion relating to the level of 
additional impairment occasioned by factors such as weakness, 
excess fatigability, and incoordination, or by pain during 
flare-ups or with repeated use, expressed in terms of 
additional loss in range of motion.  Consequently, and 
because the record does not otherwise contain the information 
necessary to a proper rating of the veteran's disability for 
the period prior to July 26, 1999, a remand is required.  
38 C.F.R. §§ 4.2, 19.9 (1999).

Turning to the matter of the rating to be assigned for the 
veteran's left knee disorder subsequent to September 30, 
2000, the Board notes only that September 30, 2000, has not 
yet arrived.  Consequently, and because it appears from the 
VA rating schedule that the veteran's left knee arthroplasty 
cannot be expected to stabilize for at least a year after 
surgery (the rating schedule specifically provides for a 100 
percent evaluation for the one-year period following 
prosthetic replacement; see 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (1999)), the Board will defer adjudication of that 
issue until September 30, 2000, has passed and a new 
examination can be performed.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his left knee 
disorder that has not already been made 
part of the record, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

	2.  After the above development has been 
completed, the RO should contact the 
physician who conducted the September 
1998 VA examination and ask him to 
prepare a supplemental report.   
Specifically, the physician should be 
asked to review the claims folder and 
offer an opinion with regard to the 
extent to which the veteran experienced 
functional impairments of the left knee, 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, during the period 
August 1997 to July 1999.  If feasible, 
the physician should portray these 
impairments in terms of degrees of 
additional loss in range of motion 
(beyond that which was demonstrated 
clinically).  Specifically, the 
physician should indicate whether the 
overall disability picture, in terms of 
limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain, during the 
period August 1997 to July 1999, is best 
equated with flexion which is limited to 
15, 30, 45, 60, or more than 60 degrees, 
and/or extension which is limited to 45, 
30, 20, 15, 10, 5, or less than 5 
degrees.  The physician should also 
provide an opinion as to whether the 
veteran experienced recurrent 
subluxation or lateral instability of 
the left knee during that time frame 
and, if so, whether the degree of 
subluxation and/or instability during 
that time is best characterized as 
slight, moderate, or severe.  If the 
physician who examined the veteran in 
September 1998 is not available, the RO 
should arrange to have another physician 
prepare the requested opinions.  A 
complete rationale for all opinions 
should be provided.

	3.  After September 30, 2000, the 
veteran should be scheduled for an 
orthopedic examination for purposes of 
assessing the severity of his service-
connected left knee disorder.  The 
examiner should review the claims folder 
and a copy of this remand before 
examining the veteran.  All indicated 
tests should be conducted.  The examiner 
should provide a detailed statement as 
to extent to which the veteran's 
service-connected left knee 
symptomatology affects function and 
employability.  The examiner should 
specifically indicate whether the 
veteran's knee disorder is manifested by 
chronic residual pain or weakness and, 
if so, whether such pain and/or weakness 
is best described as slight, moderate, 
or severe in degree.  The examiner 
should also describe any surgical scars 
in the vicinity of the knee, and 
indicate whether the scars are poorly 
nourished with repeated ulceration, 
tender and painful on objective 
demonstration, or otherwise causative of 
limitation of function.  The examiner 
should then conduct range of motion 
studies on the knee.  The examiner 
should first record the range of motion 
observed on clinical evaluation, in 
terms of degrees of flexion and 
extension.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of flexion 
and/or extension at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically).  Specifically, 
the examiner should indicate whether the 
overall disability picture, in terms of 
limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain, is best 
equated with flexion which is limited to 
15, 30, 45, 60, or more than 60 degrees, 
and/or extension which is limited to 45, 
30, 20, 15, 10, 5, or less than 5 
degrees.  The examiner should also 
provide an opinion as to whether the 
veteran experiences recurrent 
subluxation or lateral instability of 
the left knee and, if so, whether the 
degree of subluxation and/or instability 
during that time is best characterized 
as slight, moderate, or severe.  A 
complete rationale for all opinions 
should be provided.

	4.  The RO should thereafter take 
adjudicatory action on the issues here 
in question.  In so doing, the RO should 
consider and apply the principles set 
out at 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and in the Court's decision in 
DeLuca v. Brown.  The RO should also 
give consideration to the assignment of 
separate evaluations for separate 
manifestations of knee disability in 
accordance with VAOPGCPREC 23-97 (July 
1, 1997), if appropriate.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  38 C.F.R. § 19.31 (1999).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


